 IMPERIAL HOSPITALImperial Hospital; Donald W. Henry, Trustee inBankruptcy and Hospital and Service Employ-ees Union, Local 399, Service Employees Inter-national Union, AFL-CIO. Case 31-CA-9901August 5, 1981DECISION AND ORDERUpon a charge filed on March 24, 1980, by Hos-pital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO(hereinafter the Union), and duly served on Imperi-al Hospital (hereinafter Respondent), the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 31, issued a con-solidated complaint' on July 29, 1980, against Re-spondent, alleging that Respondent hadengaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. Respond-ent failed to file an answer.On January 9, 1981, an amendment to the chargewas filed by the Union. On February 6, 1981, anamended complaint was issued, naming Donald W.Henry, Respondent's trustee in bankruptcy (herein-after Respondent's Trustee), as a successor in bank-ruptcy to Respondent.2Copies of the amendedcharge and amended complaint were duly servedon Respondent and Respondent's Trustee. Re-spondent failed to file an answer to the amendedcomplaint.With respect to the unfair labor practices, theamended complaint alleges in substance the follow-ing: Respondent was at all times material hereinprior to December 15, 1979, a health care institu-tion. Since on or about July 14, 1980, Respondent'sTrustee has been duly designated pursuant to anorder of the United States Bankruptcy Court forthe Central District of California as the trustee inbankruptcy of Respondent. As such, Respondent'sTrustee was at all times material herein, and is, a'The complaint consolidated Cases 31-CA-9901 and 31-CA-10086.Subsequently, on February 6 1981. the Regional Director severed Case31-CA-9901 from Case 31 CA100)86; additionally, the Regional Direc-tor withdrew the complaint in Case 31-CA-10086 and dismissed thecharge therein Thus, the amended complaint discussed herein involvesonly Case 31 CA-99012 The amended complaint alleges that Respondent's Trustee is a succes-sor il bankruptcy to Respondent. Under Board law, a trustee in bank-ruptcy is the alter ego of a bankrupt employer and a successor in law vis-a-vi the Union Marion Sicnrox, Trustee of Wagrner Shipyard and Marina.Inc.. and Stateside Service. Ic.. d/b/a Stateside Shipyard and Marina, Inc.,178 N.RB 516, 518 (1969). Thus, Respondent's Trustee is bound by lawto honor any bargaining obligation owed by Respondent to the Union.and privileged to assert any claims or defenses which Respondent mighthave asserted.257 NLRB No. 61successor in bankruptcy to Respondent. At alltimes material herein, the Union has been, and con-tinues to be, the exclusive collective-bargainingrepresentative of certain of Respondent's employ-ees within an appropriate unit,3and the Union hasbeen recognized as such representative by Re-spondent. Such recognition has been embodied in acollective-bargaining agreement, which is effectiveby its terms from October 1, 1977, through Sep-tember 30, 1980.The amended complaint further alleges that com-mencing on or about October 1, 1979, and at alltimes thereafter, Respondent did refuse, and contin-ues to refuse, to bargain with the Union as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit in thatsince on or about October 1, 1979, and continuingto date, Respondent (1) has failed and refused topay to the Union dues and initiation fees withheldfrom employees in the unit described above duringthe period from October 1, 1979, through Decem-ber 15, 1979; (2) has failed and refused to pay tothe Building Service Employees Health and Wel-fare Trust Fund (hereinafter Trust Fund) amountsdue and owing for dental plan coverage as requiredby the collective-bargaining agreement for theperiod from October 1, 1979, to December 15,1979.On March 27, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on the failure of Re-spondent to file an answer as required by Sections102.20 and 102.21 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.Subsequently, on April 3, 1981, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent and Respondent's Trusteehave filed no responses to the Notice To ShowCause and, accordingly, the allegations of the' The amended complaint alleges that the following employees of Re-spondent constitute an appropriate unit:Included: All full-time and regular part-time darkroom attendants,orderlies, food service workers, messengers, housekeeping aides,receiving clerks, file clerks, central supply technicians, nurses' as-sistants, maintenance helpers, cashiers, mail/refund cashiers, PBXoperators, respiratory therapy trainees, account clerks, admittingclerks, utility review clerks, control clerks, insurance billers, key-punch operators, pharmacy clerks, ward clerks, ER clerks, dieti-cian's assistants, cooks, discharge clerks, financial counsellors (col-lectors), senior insurance billers, storekeepers, operating roomtechnicians, bookkeepers, maintenance men, respiratory therapytechnicians I, LVNs , certified or techs., respiratory therap) tech-nicians II, LVNs II, medical transcribers, and respiratory therapytechnicians Ill.Excluded: All other employees. including guards and supervisors asdefined in the Act581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotion for Summary Judgment stand uncontro-verted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutsuch knowledge, in which case the respondentshall so state, such statement operating as adenial. All allegations in the complaint, if noanswer is filed, or any allegation in the com-plaint not specifically denied or explained inan answer filed, unless the respondent shallstate in the answer that he is without knowl-edge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The consolidated complaint and notice of hear-ing issued on July 29, 1980, and duly served on Re-spondent, and the amended complaint and notice ofhearing issued on February 6, 1981, and served onRespondent and Respondent's Trustee, specificallystate that unless an answer to the complaint is filedby Respondent within 10 days from the servicethereof "all of the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." According to the recordherein, and the uncontroverted allegations of theMotion for Summary Judgment, Respondent failedto file any answers to the complaint or to theamended complaint, within 10 days from theirservice.4On March 30, 1981, counsel for the Gen-eral Counsel filed the Motion for Summary Judg-ment herein, and on April 3, 1981, the Board issueda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent and Respondent's Trustee didnot file a response to the Notice To Show Cause.No good cause to the contrary having been shown,in accordance with the rule set forth above, the al-legations of the complaint are deemed to be ad-mitted and found to be true. Accordingly, we grantthe Motion for Summary Judgment.The record further indicates that counsel for the General Counselsent letters to Respondent and Respondent's Trustee on February 18.181. stating hat a Motion for Summary Judgment would bhe filed due toRespondent's failure to file an answer to the amended complaint. Theletter to Respondent's Trustee also states that Respondent's Trustee is notbeing charged with the commission of any unfair labor practices, hutonly as the trustee in bankruptcyOn the basis of the entire record, the Boardmakes the following:FINDINGS 01: FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation with itsprincipal place of business in Inglewood, Califor-nia, was at all times material herein engaged in theoperation of a proprietary hospital until on orabout December 15, 1979. Respondent, in thecourse and conduct of its business operations, annu-ally purchased and received goods or servicesvalued in excess of $50,000 fromsellers or supplierslocated within the State of California, which sellersreceived such goods in substantially the same formdirectly from outside the State of California. In thecourse and conduct of its business operations, Re-spondent annually derived gross revenues in excessof $250,000. Since on or about July 14, 1980, Re-spondent's Trustee has been duly designated pursu-ant to an order of the U.S. Bankruptcy Court forthe Central District of California as the trustee inbankruptcy of Respondent. By virtue of the above,Respondent's Trustee is, and has been at all timesmaterial herein, a successor in bankruptcy to Re-spondent.We find, on the basis of the foregoing, that Re-spondent, and its successor in bankruptcy, Re-spondent's Trustee, are and have been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and have operated a health care institutionwithin the meaning of Section 2(14) of the Act,and that it will effectuate the purposes of the Actto assert jurisdiction.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:Included: All full-time and regular part-timedarkroom attendants, orderlies, food serviceworkers, messengers, housekeeping aides, re-ceiving clerks, file clerks, central supplytechnicians, nurses' assistants, maintenancehelpers, cashiers, mail/refund cashiers, PBXoperators, respiratory therapy trainees, ac-count clerks, admitting clerks, utility review582 IMPERIAL HOSPITAl.clerks, control clerks, insurance billers, key-punch operators, pharmacy clerks, wardclerks, ER clerks, dietician's assistants,cooks, discharge clerks, financial counsellors(collectors), senior insurance billers, store-keepers, operating room technicians, book-keepers, maintenance men, respiratory ther-apy technicians I, LVNs 1, certified ortechs., respiratory therapy technicians II,LVNs II, medical transcribers, and respira-tory therapy technicians Ill.Excluded: All other employees, includingguards and supervisors as defined in the Act.B. The Bargaining HistoryAt all times material herein, the Union has beenthe designated exclusive collective-bargaining rep-resentative of Respondent's employees in theabove-described unit, and the Union has been rec-ognized as such representative by Respondent.Such recognition has been embodied in a collec-tive-bargaining agreement, which is effective by itsterms from October 1, 1977, through September 30,1980. At all times material herein, the Union, byvirtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all the employ-ees in said unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.C. The 8(a)(5) and (1) ChargeCommencing on or about October 1, 1979, andcontinuing to date, the Union has requested, and isrequesting, Respondent to bargain collectively withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, as the exclusive collective-bargaining repre-sentative of all the employees of Respondent in theabove-described unit. Commencing on or aboutOctober 1, 1979, and at all times thereafter, Re-spondent did refuse, and continues to refuse, tobargain collectively with the Union as the exclu-sive collective-bargaining representative in thatsince on or about October 1, 1979, and continuingto date, Respondent () has failed and refused topay to the Union dues and initiation fees withheldfrom employees in the unit described above duringthe period from October 1, 1979, through Decem-ber 15, 1979;5and (2) has failed and refused to payThe collective-hargaining agreement provides in pertinent part:AR TICLE III -CECKOFSection .Dduction of Initiation Fec and Dues Upon receipt of anindividual. voluntary. written and irrevocable checkoff authorizationlfrom an employee included in the bargaining unit. the Employer willto the Trust Fund amounts due and owing theTrustFund for dental plan coverage of employees in theunit described above for the period October ,1979, to December 15, 1979.6 Respondent engagedin the acts and conduct described above withoutprior notice to the Union and without having af-forded the Union an opportunity to negotiate andbargain as exclusive representative of Respondent'semployees with respect to such acts and conduct.Accordingly, we find that by the aforementionedconduct Respondent did refuse to bargain collec-tively, and is refusing to bargain collectively, withthe Union as the exclusive collective-bargainingrepresentative of the employees in the unit, andthat Respondent did thereby engage in, and is en-gaging in, unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIIl, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder Respondent and its Trustee in Bankruptcy tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act. We have found that Respondent violat-ed the Act by failing and refusing to pay to theUnion dues and initiation fees withheld from em-ployees in the unit during the period from October1, 1979, through December 15, 1979. We shalldeduct from the pay of such employee on receipt of billing each cal-endar month a sum equal to that employee's Union initiation fee anddues which fell due during the immediately preceding month andonly so long as such employee was employed by Employer at thetime such obligations became due In no event shall any charge bemade to an employee which accrued prior to the date of hire or thedate of execution of this Agreement. whichever is later"The collective-bargaining agreement provides in relevant part.IR IICLE XI -1IOSPII7:4L. MEDIC.4L ..IAD LIFEINS t 'R.4 ANCESecton 2.Effective October I, 1979, the employer shall pay the amount of$26.05 per month for the BSEIU Dental lan coxerage hichcovers each employee and their dependents. Employer agrees thatthere shall be a maintenance of benefits to the above referred plan583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore order Respondent and its Trustee inBankruptcy to cease and desist from engaging insuch conduct and further order that they pay overto the Union a sum of money, plus interest thereon,equal to the sum of all dues checked off and notremitted to the Union.?Additionally, we havefound that Respondent failed and refused to pay tothe Trust Fund amounts due and owing the TrustFund for dental plan coverage of employees in theunit for the period from October 1, 1979, to De-cember 15, 1979. We shall therefore order that Re-spondent and its Trustee in Bankruptcy makewhole the employees in the unit by paying all con-tributions to the Trust Fund, as provided in the1977-80 collective-bargaining agreement, for theperiod from October 1, 1979, through December15, 1979, which have not been paid.8Respondentand its Trustee in Bankruptcy will be required topreserve and, upon request, make available to au-thorized agents of the Board all records necessaryor useful in determining compliance with theOrder.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Imperial Hospital and its Trustee in Bankrupt-cy, Donald W. Henry, are an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. The following employees constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act:Included: All full-time and regular part-timedarkroom attendants, orderlies, food serviceworkers, messengers, housekeeping aides, re-ceiving clerks, file clerks, central supplytechnicians, nurses' assistants, maintenancehelpers, cashiers, mail/refund cashiers, PBX7 See Independent Stave Company, 248 NLRB 219, 221 (1980). Interestupon the sum shall be computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).s Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondent and Respondent Trustee must pay any additionalamounts into the benefit funds in order to satisfy our "make-whole"remedy. These additional amounts may be determined, depending uponthe circumstances of each case, by reference to provisions in the docu-ments governing the funds at issue and, where there are no governingprovisions, to evidence of any loss directly attributable to the unlawfulwithholding action, which might include the loss of return on investmentof the portion of funds withheld, additional costs, etc., but not collaterallosses. See Merryweather Optical Company, 240 NLRB 1213 (1979).operators, respiratory therapy trainees, ac-count clerks, admitting clerks, utility reviewclerks, control clerks, insurance billers, key-punch operators, pharmacy clerks, wardclerks, ER clerks, dietician's assistants,cooks, discharge clerks, financial counsellors(collectors), senior insurance billers, store-keepers, operating room technicians, book-keepers, maintenance men, respiratory ther-apy technicians I, LVNs I, certified ortechs., respiratory therapy technicians II,LVNs II, medical transcribers, and respira-tory therapy technicians III.Excluded: All other employees, includingguards and supervisors as defined in the Act.4. At all times material herein, the Union hasbeen the designated exclusive collective-bargainingrepresentative of Respondent's employees in theabove-described unit.5. Commencing on or about October 1, 1979,and at all times thereafter, Respondent did refuse,and continues to refuse, to bargain collectivelywith the Union as the exclusive collective-bargain-ing representative in that since on or about Octo-ber 1, 1979, and continuing to date, Respondent (1)has failed and refused to pay to the Union dues andinitiation fees withheld from employees in theabove-described unit during the period from Octo-ber 1, 1979, through December 15, 1979; and (2)has failed and refused to pay to the Trust Fundamounts due and owing the Trust Fund for dentalplan coverage of employees in the unit describedabove for the period October 1, 1979, to December15, 1979. By the above-described conduct, Re-spondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid conduct, Respondent has in-terfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Imperial Hospital, Inglewood, California, and itsTrustee in Bankruptcy, Donald W. Henry, their of-ficers, agents, successors, and assigns, shall:584 IMPERIAL HOSPITAL1. Cease and desist from:(a) Failing and refusing to pay to Hospital andService Employees Union, Local 399, Service Em-ployees International Union, AFL-CIO, herein theUnion, dues and initiation fees withheld from em-ployees in the unit during the period from October1, 1979, through December 15, 1979, as required byits collective-bargaining agreement with the Union,effective by its terms through September 30, 1980.(b) Failing and refusing to pay to the Trust Fundamounts due and owing the Trust Fund for dentalplan coverage of employees in the unit for theperiod from October 1, 1979, to December 15,1979, as required by its aforesaid collective-bar-gaining agreement with the Union.(c) Refusing to bargain collectively with theUnion concerning rates of pay, wages, hours, andother terms and conditions of employment. Thebargaining unit is:Included: All full-time and regular part-timedarkroom attendants, orderlies, food serviceworkers, messengers, housekeeping aides, re-ceiving clerks, file clerks, central supplytechnicians, nurses' assistants, maintenancehelpers, cashiers, mail/refund cashiers, PBXoperators, respiratory therapy trainees, ac-count clerks, admitting clerks, utility reviewclerks, control clerks, insurance billers, key-punch operators, pharmacy clerks, wardclerks, ER clerks, dietician's assistants,cooks, discharge clerks, financial counsellors(collectors), senior insurance billers, store-keepers, operating room technicians, book-keepers, maintenance men, respiratory ther-apy technicians I, LVNs I, certified ortechs., respiratory therapy technicians II,LVNs II, medical transcribers, and respira-tory therapy technicians III.Excluded: All other employees, includingguards and supervisors as defined in the Act.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Remit to the Union any and all union duesand initiation fees withheld from employees andnot yet remitted to the Union during the periodfrom October 1, 1979, through December 15, 1979,in the manner set forth in the remedy section ofthis Decision.(b) Make all payments owed to the Trust Fundfor dental plan coverage of employees in the unitfor the period from October 1, 1979, to December15, 1979.(c) Preserve and, upon request, make available toauthorized agents of the Board or its agents, for ex-amination and copying, all payroll records, socialsecurity payment records, timecards, personnel re-cords and reports, and all other records necessaryto analyze the moneys due under the terms of thisOrder.(d) Post at the facility in Inglewood, California,copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's and Respondent's Trustee'srepresentative, shall be posted by them immediatelyupon receipt thereof, and be maintained by themfor 60 consecutive days thereafter, in conspicuousplaces, including allplaces where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent and Respondent'sTrustee to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Respondent and Respondent'sTrustee have taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT fail and refuse to pay to theUnion dues and initiation fees withheld fromemployees in the unit during the period fromOctober 1, 1979, through December 15, 1979,as required by our collective-bargaining agree-ment with the Union.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT fail and refuse to pay to theTrust Fund amounts due and owing the TrustFund for dental plan coverage of employees inthe unit for the period from October 1, 1979,to December 15, 1979, as required by our col-lective-bargaining agreement with the Union.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital and Service Employees Union,Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below. The bargaining unit is:Included: All full-time and regular part-timedarkroom attendants, orderlies, food serviceworkers, messengers, housekeeping aides, re-ceiving clerks, file clerks, central supplytechnicians, nurses' assistants, maintenancehelpers, cashiers, mail/refund cashiers, PBXoperators, respiratory therapy trainees, ac-count clerks, admitting clerks, utility reviewclerks, control clerks, insurance billers, key-punch operators, pharmacy clerks, wardclerks, ER clerks, dietician's assistants,cooks, discharge clerks, financial counsellors(collectors), senior insurance billers, store-keepers, operating room technicians, book-keepers, maintenance men, respiratory ther-apy technicians I, LVNs I, certified ortechs., respiratory therapy technicians II,LVNs II, medical transcribers, and respira-tory therapy technicians III.Excluded: All other employees, includingguards and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL pay over to the Union any and alldues and initiation fees withheld from employ-ees during the period from October 1, 1979,through December 15, 1979, which have notyet been remitted to the Union, plus interestthereon.WE WILL make all payments owed to theTrust Fund for dental plan coverage of em-ployees in the unit for the period from Octo-ber 1, 1979, to December 15, 1979.WE WILL, upon request, recognize and bar-gain collectively with the Union as the repre-sentative of the employees in the above unitwith respect to rates of pay, wages, hours ofwork, and other terms and conditions of em-ployment.IMPERIAL HOSPITAI.; DONALD W.HENRY, TRUSTEE IN BANKRUPTCY586